UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
UNITED STATES OF AMERICA,                                        :
                                                                 :      Case No.1:18-cr-326
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :      OPINION & ORDER
                                                                 :      [Resolving Doc. 33]
JOHN LEWIS CHAPPLE,                                              :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this case, a jury convicted Defendant John Lewis Chapple of being a felon in

possession of a firearm and ammunition. Defendant now moves for a new trial claiming that

the manifest weight of the evidence is against the verdict.                            He also claims that the

Government made impermissible closing arguments and the Court prevented his counsel

from making permissible closing arguments.

              For the following reasons, the Court DENIES Defendant’s new trial motion.

                                                          I.         Background

          On May 10, 2018, Nicole Terrell drove Defendant Chapple—who was at that time

on parole—to his father’s residence.1 Defendant’s parole officer, and other law

enforcement, waited outside his father’s apartment as the pair approached.2 The officers

were outside because of a tip they had received about Defendant.3

          As he approached, Defendant was carrying several bags, including a purple




          1
            Doc. 30 at 76–78.
          2
            Id. at 80.
          3
            Id. at 35.
Case No. 1:18-cr-326
Gwin, J.

backpack.4 The officers stopped Defendant, handcuffed him, and searched the backpack.5

Inside, they found a loaded gun and the charger for Defendant’s electronic monitoring

bracelet.6 Defendant’s companion told the officers that neither the purple backpack, nor

the gun, belonged to her.7 Shortly thereafter, during an interview with the officers,

Chapple admitted that the gun was his and that he used it for protection.8

       On June 21, 2018, a federal grand jury indicted Defendant Chapple on one count of

being a felon in possession of a firearm and ammunition in violation of 18 U.S.C.

922(g)(1).9 After the parties stipulated to the other elements of the crime, the only question

at trial was whether Defendant possessed the gun or ammunition. In September 2018, a

jury found Defendant guilty.10

       On November 1, 2018, Defendant moved for a new trial.11

                                                II.      Discussion

       Under Federal Rule of Criminal Procedure 33, the Court “may vacate any judgment

and grant a new trial if the interest of justice so requires.”12 Accordingly, a new trial is

appropriate if the verdict is against the manifest weight of the evidence or if a substantial

legal error has occurred.13 Defendant argues both occurred here—but neither did.

A.     The Manifest Weight of the Evidence

       Motions for new trial based on the manifest weight of the evidence “are granted



       4
         Id. at 39.
       5
         Id. at 39–41.
       6
         Id. at 42–43.
       7
         Id. at 84–85.
       8
         Id. at 46.
       9
         Doc. 1.
       10
          Doc. 28.
       11
          Doc. 33. The Government opposes. Doc. 35.
       12
          Fed. R. Crim. P. 33(a).
       13
          United States v. Munoz, 605 F.3d 359, 373 (6th Cir. 2010).
                                                        -2-
Case No. 1:18-cr-326
Gwin, J.

only in the extraordinary circumstance where the evidence preponderates heavily against

the verdict.”14 This is not one of those circumstances.

            The Government presented substantial inculpatory evidence. Defendant

approached the officers carrying a purple backpack.15 That backpack contained a loaded

gun and an electronic charger.16 The charger was used to charge Defendant’s electronic

monitoring bracelet.17 And—according to three officers—Defendant admitted to possessing

the gun for protection.18

            Further, Defendant’s sole companion—and long-time friend—told police and

testified that neither the purple bag nor the gun belonged to her.19 And some witnesses

testified that they found barber equipment in the purple bag.20 At the time, Defendant was

pursuing barber school.21

            This is not to say that the Government’s case was perfect. The Government was

unable to match the DNA found on the gun to Defendant.22 And the Government did not

record Defendant’s admission of guilt or obtain a written statement.23 However, Rule 33

does not authorize a new trial every time a criminal case is anything less than airtight.

            In sum, the evidence did not weight heavily against the verdict—it supported the

verdict.




            14
                 United States v. Hughes, 505 F.3d 578, 593 (6th Cir. 2007) (quotation marks omitted).
            15
                 Doc. 30 at 39 (Officer Leligdon), 113 (Officer Unger), 139–40 (Detective Stockwell), 185 (Detective McNeely).
See id. at 79, 92 (Nicole Terrell).
          16
             Id. at 42–43 (Officer Leligdon), 113–14 (Officer Unger), 140–43 (Detective Stockwell). See id. at 81–83 (Nicole
Terrell).
            17
               Id. at 32–34, 42–45 (Office Leligdon).
            18
               Id. at 46 (Officer Leligdon), 117 (Officer Unger), 186 (Detective McNeely).
            19
               Id. at 84–85.
            20
               Id. at 94 (Nicole Terrell), 114 (Officer Unger). But see id. at 45 (Officer Leligdon), 150 (Detective Stockwell).
            21
               Id. at 45.
            22
               Id. at 174–75. Although, much of the DNA was untestable. Id. at 167–68, 174–75.
            23
               Id. at 191–93.
                                                                -3-
Case No. 1:18-cr-326
Gwin, J.

B.     The Sixth Amendment Claim

       Defendant Chapple claims he was deprived of his Sixth Amendment right to a fair

trial when the Court prevented his counsel from making certain closing arguments.24

       In Herring v. New York, the Supreme Court held that the refusal to allow any

closing argument was a Sixth Amendment violation.25 However, that case also recognized

that the Court “must be and is given great latitude in controlling the duration and limiting

the scope of closing summations.”26

       Here, defense counsel made three statements that the Court instructed the jury to

disregard. First, Defendant’s counsel stated that:

       [W]hen it comes to the confession, [w]ell he admitted . . . . [I]f you or I said I
       didn’t say something that the other people said I said, there’s not a thing in the
       world we could do to say we did -- to prove we didn’t say it, but there’s a
       million things they could do to prove that he did. They could videotape you
       saying it. They could audio-tape you saying it. They could write it down or
       make you write it down and have you [sign] it.27

Second, defense counsel told the jury that “you are liberty’s gatekeeper; not just for

[Defendant], but for anybody who stands accused.”28 Finally, counsel stated that, “[i]f

[Defendant’s] liberty can be deprived . . . on proof that’s less than proof beyond a

reasonable doubt, liberty is in jeopardy for all of us.”29

       The Court did not err in preventing these arguments. They were impermissible. It is

improper to ask a man to judge his own case. But counsel did just that when, with each

statement, he asked the jury to place themselves in the shoes of Defendant. Courts do not



       24
            Doc. 33 at 1.
       25
            Herring v. New York, 422 U.S. 853, 858–59 (1975).
       26
            Id. at 862.
       27
          Doc. 31 at 44–45.
       28
          Id. at 49–50.
       29
          Id. at 50.
                                                        -4-
Case No. 1:18-cr-326
Gwin, J.

allow these so-called “golden rule” arguments precisely because they ask the jury to decide

the case based on self-interest rather than the facts.30

            Defendant argues that these statements were not “golden rule” arguments but

supposedly designed to remind the jury of the burden of proof and the presumption of

innocence. Even if this were true—it is not—the denial of every rhetorical flourish does not

a constitutional violation make. The Court permitted defense counsel—in some form or

another—to remind the jury during closing arguments of the Government’s burden of proof

at least eight times.31 And the defense attorney was permitted to remind the jury of the

presumption of innocence.32 In any event, the Court itself properly instructed the jury on

both fronts.33

       To argue that Defendant was robbed of a fair trial because his attorney was only

allowed to mention the burden of proof eight times—rather than nine—gives new example

to the word frivolous.34 In sum, Defendant’s arguments were impermissible and, in any

event, their exclusion harmless.

C.     Fifth Amendment Claim

       The Fifth Amendment requires that “[n]o person shall be . . . compelled in any

criminal case to be a witness against himself.”35 The Government violates that prohibition

if, during closing arguments, it comments on a criminal defendant’s decision not to testify

in his trial.36 Here, during closing arguments, the Government stated that:

       The undisputed evidence is that the charger was found in the bag and that

       30
            United States v. Poandl, 612 F. App’x 356, 372 (6th Cir. 2015).
       31
          Doc. 31 at 35, 39–40, 44, 45, 46, 47, 48, 49.
       32
          Id. at 43–44.
       33
          Id. at 7–9, 15–16, 19, 23–25, 58.
       34
          See Herring, 422 U.S. at 862 (noting that the district court may properly limit repetitive or redundant arguments).
       35
          Const. amend. V.
       36
          Moore v. Mitchell, 708 F.3d 760, 799 (6th Cir. 2013).
                                                           -5-
Case No. 1:18-cr-326
Gwin, J.

       the defendant admitted [to] possessing a firearm. The only speculation, that
       the defendant didn’t say it was his firearm or that the charger wasn’t in the
       bag, came from opening and closing arguments of [defense counsel].37

       Defendant argues that this statement wrongfully highlighted Defendant’s choice not

to testify.38 He claims that only he could rebut his alleged confession. Thus, by

commenting on the lack of exculpatory evidence, the Government implicitly commented

on his decision not to testify.

       This is simply untrue. There were several people besides Defendant who were

present for his interview. Three of them appeared as witnesses in this case and all of them

testified that Defendant admitted to having the gun. The Government’s decision to

highlight the uniformity of inculpatory testimony regarding Defendant’s confession was just

that. It was not a veiled comment on Defendant’s decision not to testify.

       Defendant also argues that the Government’s statements misled the jury by

attempting to convince them that Defendant carried some burden of proof to produce

exonerating evidence.39 This too is without merit. The Government’s comment did not

suggest that Defendant was required to produce rebutting evidence, just that there was no

rebutting evidence. Further, any risk that the comment might have confused the jury is

minimized by the fact that the Court—and defense counsel—repeatedly instructed the jury

that the Government had the burden of proof.




       37
            Doc. 31 at 52.
       38
            Doc. 33 at 14–15.
       39
            Id.
                                             -6-
Case No. 1:18-cr-326
Gwin, J.

                                     III.   Conclusion

       For the foregoing reasons, the Court DENIES Defendant’s motion for new trial.

       IT IS SO ORDERED.



Dated: December 11, 2018                          s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -7-
